COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        V.I.P. Royal Palace, LLC and Anna Eaglin v. Hobby Event
                            Center

Appellate case number:      01-18-00621-CV

Trial court case number:    2017-08762

Trial court:                133rd District Court of Harris County

        Appellants, V.I.P. Royal Palace, LLC and Anna Eaglin, have filed a notice of
appeal of the trial court’s final judgment, signed on June 5, 2018. Appellant’s brief
initially was due on October 12, 2018. After we granted their motions for extension,
appellants’ brief was due by December 27, 2018, with no further extensions absent
extraordinary circumstances. On January 18, 2019, the Clerk of this Court notified
appellants that neither a brief nor a motion for extension of time had been filed and that,
if a brief was not filed by January 28, 2019, the Court might dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.6(d), 38.8(a)(1),42.3. Appellants have filed a
fourth motion for an extension of time, requesting an extension “of 30-45 days” to file
their brief. The motion is granted.
      Appellant’s brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(d). No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___February 5, 2019___